Citation Nr: 1705284	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  15-04 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as a result of a service-connected disability and/or service in Southwest Asia.

2.  Entitlement to service connection for type II diabetes mellitus, to include as a result of a service-connected disability and/or service in Southwest Asia.

3.  Entitlement to service connection for chronic kidney disease, to include as a result of a service-connected disability and/or service in Southwest Asia.

4.  Entitlement to service connection for end stage renal disease with peritoneal dialysis, to include as a result of a service-connected disability and/or service in Southwest Asia.

5.  Entitlement to service connection for gout arthritis, to include as a result of service in Southwest Asia.

6.  Entitlement to service connection for sleep apnea, to include as a result of a service-connected disability and/or service in Southwest Asia.

7.  Entitlement to service connection for right foot neuropathy, to include as a result of a service-connected disability and/or service in Southwest Asia.

8.  Entitlement to service connection for left foot neuropathy, to include as a result of a service-connected disability and/or service in Southwest Asia.

9.  Entitlement to service connection for the residuals of vasectomy.

10.  Entitlement to service connection for acrophobia.

11.  Entitlement to automotive and adaptive equipment or for adaptive equipment only.

12.  Entitlement to an effective date earlier than March 7, 2013, for the award of a 100 percent rating for coronary artery disease.

13.  Entitlement to an effective date earlier than July 31, 2013, for the award of a 70 percent rating for posttraumatic stress disorder (PTSD).

14.  Entitlement to an effective date earlier than March 7, 2013, for the award of special monthly compensation.

15.  Whether the Veteran's child, J.W.B., is permanently incapable of self-support.

16.  Whether the Veteran's child, D.F.B., is permanently incapable of self-support.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1974 to October 1994.  Records show he had service in Southwest Asia from March 1991 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2014 and September 2014 by or on behalf of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Veteran provided correspondence in January 2017, in essence, requesting corrections to the hearing transcript.  The Board acknowledges the suggested corrections, but finds no indication of substantive errors in the transcript to warrant further action.  See 38 C.F.R. § 20.716 (2016).

The issue of entitlement to a higher level of special monthly compensation has been raised by the record in a January 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The Board also notes that an April 2016 rating decision denied entitlement to specially adapted housing and a special home adaptation and that in correspondence dated in November 2016 the Veteran expressed disagreement with those determinations.  However, these matters are not presently before the Board and effective March 24, 2015, VA will only accept issues listed on a timely VA Form 21-0958, Notice of Disagreement (NOD), in cases where the Agency of Original Jurisdiction (AOJ) provides the form for the purpose of initiating an appeal.  38 C.F.R. § 20.201 (2016).  

The issue of entitlement to service connection for groin pain, to include as a result of trauma, has been raised by the record in personal hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues on appeal, other than entitlement to service connection for the residuals of vasectomy and to an earlier effective date for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence demonstrates no present disability as a residual of an elective vasectomy performed during active service.  

2.  The evidence demonstrates that the Veteran's original PTSD claim was filed on July 31, 2013, and that service connection with an assigned 70 percent rating has been established effective from that date.





CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of vasectomy have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for an effective date from July 31, 2013, for the award of a 70 percent rating for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met.  See VA correspondence dated in January 2014 and the October 2016 Board hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice as to the matter addressed in this decision.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The Board finds there is no evidence of any additional pertinent records.  Further attempts to obtain additional evidence would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Burn residuals are not qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is not applicable as to the matter in the present case.

The Veteran contends that he has residuals of a vasectomy performed during active service.  In testimony in support of his appeal he described having elected to undergo a vasectomy procedure in service.  He also acknowledged that he had no present disability associated with the procedure.  It was asserted, in essence, that compensation was warranted because the vasectomy was performed during active service.  Service treatment records include elective procedure forms signed by the Veteran in May 1979 and June 1979 authorizing his vasectomy.  There is no evidence of any surgical complications or unauthorized residuals.

VA treatment and examination reports are negative for evidence of any chronic residuals of a vasectomy.  A February 2014 VA Male Reproductive Systems Conditions Disability Benefits Questionnaire noted the Veteran had erectile and voiding dysfunctions.  It was noted he reported having had progressive erectile dysfunction since 2004, that his inability to void was due to kidney failure and peritoneal dialysis, and that his erectile dysfunction was attributable to his diabetes, hypertension, arteriosclerosis, and blood pressure medication.

Based upon the evidence of record, the Board finds that chronic or unauthorized residuals of a vasectomy were not present during active service and that the preponderance of the evidence fails to establish a present disability that is etiologically related to service.  The threshold requirement for establishing service connection is competent medical evidence of the existence of the claimed disability at some point during a Veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The February 2014 VA examination findings are persuasive and based upon adequate rationale.  The examiner is shown to have reviewed the evidence of record and to have adequately considered the lay evidence of record.  

In conclusion, the Board finds that service connection for residuals of a vasectomy is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.

Earlier Effective Date Claim

VA law provides that the effective date for an award of disability compensation for an original claim shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  Regulations provide that the terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (effective prior to March 24, 2015).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2016).  A sympathetic reading as to all potential claims raised by the evidence is required.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

The failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  However, the Board is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

VA records show that the Veteran's original service connection claim for PTSD was received on July 31, 2013.  A March 2014 rating decision, among other things, established service connection for PTSD with major depressive disorder and assigned a 70 percent rating effective from July 31, 2013.

The Veteran contends that an effective date earlier than July 31, 2013, for the award of a 70 percent rating for PTSD is warranted.  At his October 2016 hearing the Veteran's spouse asserted that an earlier effective date was warranted for PTSD because he had problems with the disorder before July 2013.  It was acknowledged that a claim for PTSD had not been previously filed with VA.  It was also acknowledged that the Veteran did not experience any symptoms or residuals related to the vasectomy beyond those intended by the procedure (i.e., sterility).

Based upon the evidence of record, the Veteran's original PTSD claim was filed on July 31, 2013.  Service connection has been established effective from that date.  There is no evidence of any earlier claim and the appeal must be denied.  


ORDER

Entitlement to service connection for the residuals of vasectomy is denied.

Entitlement to an effective date earlier than July 31, 2013, for the award of a 70 percent rating for PTSD is denied.

REMAND

The Veteran contends that the claimed service connection disabilities at issue were incurred during or as a result of service or that they developed or were aggravated as a result of a service-connected disability.  He further contends that his hypertension, type II diabetes mellitus, and the complications of those diseases are interrelated with his service-connected cardiovascular disability.  He asserts that he has current problems with acrophobia that was manifest in service.  He also contends that earlier effective dates are warranted for his service-connected coronary artery disease (previously established as 1st degree atrioventricular block) and for the award of special monthly compensation based upon an application for VA benefits he submitted to a Detroit, Michigan, VA Hospital in 2000.  He claims that automotive and adaptive equipment or adaptive equipment only is warranted due to his service-connected disabilities and that his children, J.W.B. and D.F.B., are permanently incapable of self-support.  The Board notes that records show the Veteran served in Southwest Asia and that he is a Persian Gulf veteran for VA compensation purposes.  

The available medical records include an April 1978 service department medical profile report noting the Veteran had a phobic neurosis, acrophobia, that was considered to be permanent.  A January 1994 service treatment report noted that Bruce protocol cardiovascular testing was stopped due to hypertension.  A June 1994 report included a diagnosis of "? DESERT WAR SYNDROME."  Post-service treatment records dated in March 1995 noted medical problems including hypertension, intermittent joint pain, and sleep disturbance, but did not indicate medication or further treatment were provided.  Private hospital reports dated in November 1999 include diagnoses of congestive heart failure, hypertensive cardiovascular disease, and uncontrolled hypertension.  A November 1999 treatment report noted a diagnosis of diabetes.  Records dated in January 2002 noted diagnoses of gout.  Subsequent treatment records and reports included diagnoses of diabetes mellitus, chronic kidney disease, end stage kidney failure, diabetic neuropathy, and sleep apnea.  

At his February 2014 VA examination the Veteran reported that he had received a diagnosis of diabetes mellitus in 1978 with treatment by diet until 2006.  The examiner, however, noted the date of onset of his diabetes was unclear.  The Veteran also reported that he had been provided a diagnosis of hypertension in 1978 with subsequent medication treatment.  In a medical history report the examiner noted a "relationship/causality" between the Veteran's heart condition and his hypertension and diabetes, but in a subsequent medical opinion found that his hypertension and diabetes were not proximately due to his service-connected disabilities including 1st degree heart block.  The examiner also found that the other claimed disorders were not proximately due to a service-connected disability, but provided no additional etiology opinions concerning direct service connection or aggravation.  Nor were any comments provided as to the Veteran's treatment in service or the June 1994 diagnosis of desert war syndrome of record.  

A July 2014 VA medical opinion, in pertinent part, noted that the examiner was unable to find any notation of elevated blood pressure during service and no listing of high blood pressure in the records until December 2002.  Although the examiner noted the claim file had been reviewed, it is unclear why the pertinent service and post-service treatment reports of record could not be found.  Correspondence dated in October 2016 and signed by the Veteran, his spouse (a nurse), and A.C., M.D., provided statements relating the service connection issues on appeal to service or service-connected disabilities.  The Board finds that the October 2016 correspondence either provided no clear medical rationale in support of these statements or it provided rationale that specifically conflicted with other medical evidence of record.  

The Board also notes that the Veteran has provided copies of private treatment records and medical literature in support of his claims.  Additionally, records show that he provided a VA Form 21-4142 in April 2014 authorizing VA to assist him in obtaining additional private treatment records L.B.T, M.D.  There is no indication these specific records were obtained nor that the Veteran was adequately notified that they were not obtained. 

As to his claims that his children, J.W.B. and D.F.B., are permanently incapable of self-support, the Veteran reported that Social Security Administration (SSA) benefits had been awarded based upon their disabilities.  The records associated with those claims are not of record and the Board notes they may assist the Veteran in substantiating his claims.  Although SSA decisions are not controlling for VA purposes, they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Indeed, where SSA disability benefits have been granted, a remand to obtain SSA records is required.  Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records").

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination or medical opinion where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Additional clarifying VA medical opinions are required in this case.  See also El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  Prior to the examination, up-to-date VA treatment records and all sufficiently identified and authorized private treatment records should be obtained.  The automotive and adaptive equipment or adaptive equipment issue is deferred pending this further development.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide any information or authorization necessary for VA assistance in obtaining private treatment records.  He must be specifically requested to provide such information as necessary to assist him in obtaining any additional private treatment records from L.B.T, M.D.

2.  Obtain all pertinent VA medical records not yet associated with the appellate record.  A specific request must be made to obtain all available pertinent claim and treatment records maintained by VA associated with the Veteran's reported treatment at a Detroit, Michigan, VA hospital in the year 2000.

3.  Obtain from the Social Security Administration the records pertinent to the claims for benefits associated with the children, J.W.B. and D.F.B., and the medical records relied upon concerning those claims.

4.  Schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has a present acrophobia disability that:

a. had its onset in service, 
b. is etiologically related to his active service.

The examiner should also indicate whether the symptoms of acrophobia, if such exists, can be distinguished from the Veteran's service connected psychiatric disabilities. 

All necessary tests and studies should be conducted.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

5.  Obtain a clarifying VA medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has hypertension, type II diabetes mellitus, chronic kidney disease, end stage renal disease with peritoneal dialysis, gout arthritis, sleep apnea, or right and left foot neuropathy that:

a. had its onset in service, or
b. is etiologically related to his active service, to include as result of service in Southwest Asia, or
c. was caused by a service-connected disability, or
d. was permanently aggravated by a service-connected disability.  

The examiner must acknowledge review of the pertinent evidence of record, including service and post-service treatment records, VA and non-VA examination and etiology opinions, and the medical literature provided in support of the claims.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

5.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


